DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-16 are objected to because of the following informalities:  Throughout the claims, the term “cooling channels defining members” should be --  cooling channel defining members  --.  
In claims 4 and 12, line 3-4 ,   “a second cooling channel portion defined between the second circumferentially extending portion” should be  --    a second cooling channel portion defined between  the outer surface section and the second circumferentially extending portion  --.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Johnsen (US 5,331,238 A).
As to claim 1, Johnsen shows (FIG. 3A, 4-7) An electric machine comprising: 
a housing 32 having an outer surface, an inner surface 37, a coolant inlet 146, and a coolant outlet 152; and 
a stator 38 mounted in the housing 32, the stator 38 being formed from a plurality of stator laminations arranged in a first lamination group and a second lamination group that is circumferentially off-set from the first lamination group, the first lamination group and the second lamination group forming a tortuous flow path that extends axially across the stator 38, each of the plurality of stator laminations of the first lamination group comprising (FIG. 4): 

    PNG
    media_image1.png
    512
    818
    media_image1.png
    Greyscale


a body 62B having an inner surface section 106 and an outer surface section 62S, the inner surface section 106 including a plurality of stator teeth 108T; and 
.

Claims 9-12 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Albright et al. (US 4,330,726, hereinafter Albright).
As to claim 9, Albright shows (FIG. 1 and 5) A stator lamination comprising: 
a body 12,14 having an inner surface section 14 and an outer surface section 12, the inner surface section 14 including a plurality of stator teeth 16; and (FIG. 5):

    PNG
    media_image2.png
    610
    692
    media_image2.png
    Greyscale

a plurality of cooling channels defining members 22F integrally formed with and extending radially outwardly from the outer surface section 12, each of the plurality of cooling channel defining 
As to claim 10/9, Albright further shows (FIG. 1 and 5 above) each of the plurality of cooling channel defining members 22F includes a first circumferentially extending portion 22R and a second circumferentially extending portion 22S that are spaced from the outer surface section 12.
As to claim 11/10/9, Albright further shows (FIG. 1 and 5 above) the first circumferentially extending portion 22R extends in a first direction and the second circumferentially extending portion 22S extends in a second direction, the first circumferentially extending portion 22R being spaced from the second circumferentially extending portion 22S.
As to claim 12/10/9, Albright further shows (FIG. 1 and 5 above) a first cooling channel portion 22B defined between the outer surface section 12 and the first circumferentially extending portion 22R, a second cooling channel portion 22A defined between the second circumferentially extending portion 22S, and a third cooling channel portion 22 defined between the first cooling channel portion 22B and the second cooling channel portion 22A.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Johnsen (US 5,331,238 A).
As to claim 8/1, Johnsen was discussed above with respect to claim 1 except for each cooling channel defining member is spaced from an adjacent cooling channel defining member by about 30°.
Johnsen recognizes that the spacing of the cooling channel defining member is a result-effective variable for the stator.  Johnsen states that “the arcuate distance between each two adjacent cooling fins is preferably 2ϴ, where ϴ may be any desired number of degrees” (col.6:55-67), leaving it to the person of ordinary skill in the art to choose the spacing of the cooling channel defining member.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected each cooling channel defining member is spaced from an adjacent cooling channel defining member by about 30° to result in, and for the advantageous benefit of, having cascaded cooling passages through which fluid flows to draw heat away from the stator 38 (col.9:1-15).  
The normal tendency of a scientist is to improve upon what is generally known to determine the optimum combination, (see In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)). Therefore, the modification would have been considered a mere optimization of a result-effective variable, the spacing of the cooling channel defining member.  See MPEP 2144.05.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Albright et al. (US 4,330,726, hereinafter Albright) in view of Johnsen (US 5,331,238 A).
As to claim 16/9, Albright was discussed above with respect to claim 9 except for each cooling channel defining member is spaced from an adjacent cooling channel defining member by about 30°.
Johnsen recognizes that the spacing of the cooling channel defining member is a result-effective variable for the stator.  Johnsen states that “the arcuate distance between each two adjacent cooling fins is preferably 2ϴ, where ϴ may be any desired number of degrees” (col.6:55-67), leaving it to the person of ordinary skill in the art to choose the spacing of the cooling channel defining member.  

The normal tendency of a scientist is to improve upon what is generally known to determine the optimum combination, (see In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)). Therefore, the modification would have been considered a mere optimization of a result-effective variable, the spacing of the cooling channel defining member.  See MPEP 2144.05.


Allowable Subject Matter
Claims 2-7 and 13-15 and are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to obviate the objection to the claims above.
The following is a statement of reasons for the indication of allowable subject matter:  the primary reason for the indication of allowable subject matter of claim 2 is the inclusion of the limitation of each of the plurality of cooling channel defining members includes a first circumferentially extending portion and a second circumferentially extending portion that are spaced from the outer surface section, a first circumferentially extending portion of the first lamination group overlaps a second circumferentially extending portion of the second lamination group which is not found in or suggested by the prior art references in combination with the other elements recited in claims 1 and 2.  Claims 3-7 have allowable subject matter for the same reason.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832  


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832